MEMO0.ENDORSED

Case 7:17-cr-00644-NSR Document 268 Filed 09/14/20 Page 1of1
U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

September 11, 2020

BY ECF and Email The Government's request for an extension of time until Oct. 14,
The Honorable Nelson S. Roman 2020 to file its opposition is granted without objection. Clerk of
United States District Court the Court requested to terminate the motion (doc.. 262),

Southern District of New York Dated: Sept. 14, 2020 sO ) ORDERED. aw _
300 Quarropas Street Yo A. tree
White Plains, New York 10601 ( 4

Nelson S. Roman, U.S.D.J.
Re: United States v. Markel Overton, et al.,S3 17 Cr. 644 (NSR)

Dear Judge Roman:

The Government writes respectfully to request an extension of the date by which its
opposition to pre-trial motions must be filed. As the Court is aware, on or about August 30, 2020,
the defendant David Hardy filed pre-trial motions.!_ The Government’s current deadline for
responding to the motions is September 14, 2020. However, discussions regarding a pre-trial
disposition between Government and counsel for Hardy have progressed to the point that the
parties believe that such disposition is likely, which would moot the pending motions.
Accordingly, the Government respectfully requests a one-month extension of the opposition _filing
deadline—to October 14, 2020-—to permit the parties to continue their discussions. Defense
counsel has no objection to the request.

 

Respectfully submitted,

 

 

oe AUDREY STRAUSS
enna : Acting United States Attorney
BCCUMENT
CALLY FILE By: =
i} | ELECTROS tC Anden Chow
oor FIL ae a) ria Sarah Krissoff

 

Assistant United States Attorneys
Tel: (212) 637-2348 / (212) 637-2232

—_-

co: All Counsel (by ECF)

 

' Defendant Jermaine Hughley also filed pre-trial motions. However, Hughley changed his plea
to guilty on September 10, 2020, before U.S. Magistrate Judge Judith C. McCarthy, who
recommended that this Court accept the plea of guilty.
